Per Curiam.
Though there was conflicting evidence at the trial, it is not now to be asserted that the dam was not constructed according to the requisition of the statute; for the jury were directed to find for the plaintiff if they should be of opinion that it was not. The principle which results, and it is perhaps the only one, is that the defendant is not to be held answerable for a loss which he could not foresee or prevent; as was ruled in the case of the Lehigh Bridge, 4 Rawle 241, and Bacon v. Arthur, 4 Watts 440. It cannot be pretended that if the shute had been rendered innavigable by the flood or. an ark, the defendant would be answerable for damage for it before he had time to repair it; and such was the direction. As to the defendant’s advice to attempt the passage at all events, it is obvious that he would not be liable for an erroneous opinion as to the condition of the shute, in an action for a nuisance. The rest was for the jury, who, as to the few and simple principles of law involved in the case, were properly directed.
Judgment affirmed.